Dear Mayor Mayeaux:
This office is in receipt of your request for an opinion of the Attorney General in regard to an adjustment of a utility bill as requested by a customer. You set forth the facts as follows:
      The customer is serviced with water from another water system, Pollock Area Water and has sewer service with the Town of Pollock. He had a leak at a house he owns but does not reside in and 95,000 gallons of water was used in the amount of $225.83 which calculated his sewer usage for a total of $203.60. He paid the water bill and feels that the sewer bill should be adjusted since he claims it did not pass through the sewer system. Pollock Area Water did not adjust the water bill.
You indicate Atty. Gen. Op. No. 97-425 has been used as a guide, and you ask if it applies to this particular situation.
We find that Atty. Gen. Op. No. 97-425 can be applied to the issue in question as well as the more recent opinion, Atty. Gen. Op. No. 99-208.
In both opinions this office recognized that Const. Art. VII, Sec. 14 prohibits the loan, pledge or donation of public funds, property or things of value to any person, association or corporation, public or private. Accordingly, it was concluded only in those cases where damage to the water pipe was caused by the Village would a credit policy be appropriate whereby water usage would be adjusted down to average use for one month, and thereby result in a reduction of the water bill. Nevertheless, in Atty. Gen. Op. No 99-208 this office did conclude as follows:
      However, we believe a credit policy could be implemented relative to the sewerage fee due to the fact that the escaping water did not run through the Village's sewerage system, but rather was returned through runoff into the groundwater and storm drainage system.
This conclusion appears to be directly applicable to your inquiry. Therefore, while there can be no reduction for a water bill in which the Town had no responsibility for the leak, there is justification for a reduction in the sewerage bill inasmuch as the water was not passing through the sewer system.
We hope this sufficiently answers your inquiry.
Sincerely yours,
                                       RICHARD P. IEYOUB Attorney General
                                       By: BARBARA B. RUTLEDGE
Assistant Attorney General
RPI:bbr